Citation Nr: 0727786	
Decision Date: 09/05/07    Archive Date: 09/14/07

DOCKET NO.  05-22 298	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to an initial disability evaluation in excess 
of 50 percent for post traumatic stress disorder (PTSD).

2.  Entitlement to a total rating due to individual 
unemployability based upon service-connected disabilities 
(TDIU). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James A. DeFrank, Associate Counsel



INTRODUCTION

The veteran served on active duty from May 1943 to November 
1945.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from rating decisions dated December 2004 and January 
2006 of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Boston, Massachusetts.  The December 2004 
rating decision granted service connection for PTSD at a 50 
percent disability evaluation, effective June 30, 2004.  The 
January 2006 rating decision denied entitlement to TDIU due 
to service-connected disabilities.

In August 2007, the Board granted a motion to advance this 
appeal on its docket.


FINDINGS OF FACT

1.  The veteran's PTSD results in symptoms approximating 
total occupational and social impairment. 

2.  In view of the 100 percent schedular rating for PTSD 
granted in this decision, there is no longer a controversy on 
the question of the veteran's entitlement to TDIU.


CONCLUSIONS OF LAW

1.  The criteria for a 100 percent evaluation for PTSD have 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 
4.130, Diagnostic Code 9411 (2006).

2.  The question of whether the veteran is entitled to an 
award of TDIU is now moot, warranting dismissal of the appeal 
as to that issue.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§ 4.16 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).   

The VCAA is not applicable where further assistance would not 
aid the appellant in substantiating his claim.  Wensch v. 
Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 
5103A(a)(2) (Secretary not required to provide assistance 
"if no reasonable possibility exists that such assistance 
would aid in substantiating the claim"); see also VAOPGCPREC 
5-2004; 69 Fed. Reg. 59989 (2004) (holding that the notice 
and duty to assist provisions of the VCAA do not apply to 
claims that could not be substantiated through such notice 
and assistance).  In view of the Board's favorable decision 
in the PTSD appeal, and finding that the TDIU appeal is moot, 
further assistance is unnecessary to aid the veteran in 
substantiating his claims.  

Applicable law and regulations

Disability evaluations are determined by the application of 
rating criteria set forth in the VA Schedule for Rating 
Disabilities (38 C.F.R. Part 4) based on the average 
impairment of earning capacity.  Separate diagnostic codes 
identify the various disabilities.  38 U.S.C.A. § 1155.

Where an award of service connection for a disability has 
been granted and the assignment of an initial evaluation for 
that disability is disputed, separate evaluations may be 
assigned for separate periods of time based on the facts 
found.  In other words, the evaluations may be "staged."  
Fenderson v. West, 12 Vet. App. 119, 125-126 (1999).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7.

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

When evaluating the level of disability from a mental 
disorder, the rating agency will consider the extent of 
social impairment, but shall not assign an evaluation solely 
on the basis of social impairment.  38 C.F.R. § 4.126(b) 
(2006).

The schedular criteria incorporate the American Psychiatric 
Association's Diagnostic and Statistical Manual of Mental 
Disorders, Fourth Edition (DSM-IV).  38 C.F.R. §§ 4.125, 
4.130.

A 50 percent rating is assigned when there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment, impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  Id.

A 70 percent evaluation is warranted for PTSD if the veteran 
exhibits: occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine actives; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; neglect of personal appearance 
and hygiene; difficulty in adapting to stressful 
circumstances (including work or a work like setting); 
inability to establish and maintain effective relationships.  
Id.

A 100 percent evaluation is warranted when there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  Id.

The sole basis for a 100 percent rating is total occupational 
and social impairment.  Sellers v. Principi, 372 F.3d 1318 
(Fed. Cir. 2004).


I.  Entitlement to an initial disability evaluation in excess 
of 50 percent for post traumatic stress disorder (PTSD).

Factual Background

In August 2004 the veteran underwent a VA examination for his 
PTSD.  The examiner noted that during his service, the 
veteran served three months in the Infantry at the end of his 
tour as part of the Normandy Invasion and the Battle of the 
Bulge.  The veteran was married with 5 children but he stated 
that the degree and quality of his social relationships had 
deteriorated and he had no real activities or leisure 
pursuits.  The examiner noted that the veteran's family role 
functioning was somewhat deficient.  His social and 
interpersonal relationships were nonexistent.  The veteran 
had no impairment of thought process or communication.  He 
had no delusions or hallucinations.  He had no homicidal or 
suicidal thoughts.  The veteran did not report panic attacks 
but appeared somewhat depressed.  He had sleep disorders with 
early morning awakening.  The diagnosis was PTSD that was 
moderate and chronic.  A Global Assessment Functioning (GAF) 
score of 40 was reported.  

In June 2005 the veteran presented to the Brockton, 
Massachusetts VA Medical Center (VAMC) for an initial 
psychiatry assessment.  The veteran reported experiencing 
nightmares and flashbacks during the day.  He stayed away 
from crowds, had insomnia and forgot things easily.  He found 
it difficult to get close to anyone emotionally.  His mood 
was anxious and his affect was restricted.  The diagnosis was 
PTSD.  A GAF score of 50 was reported.

In a June 2005 letter, a VA social worker stated that the 
veteran had been receiving treatment at the Boston VAMC.  The 
veteran experienced recurrent nightmares that caused chronic 
sleep impairment.  He suffered from intrusive thought 
patterns and flashbacks that often interfered with his 
memory, his ability to communicate effectively and his 
ability to perform the task of daily living.  He had 
significant periods of disorientation, concentration problems 
and memory loss.  He displayed bouts of irritability, 
impulsive behavior and unprovoked outbursts of anger.  He 
also experienced isolation, anxiety, depression, and survivor 
guilt.  The VA social worker concluded that the veteran had 
significant ability to function socially and was unable to 
function occupationally.  A VA medical doctor also signed off 
on this opinion.

In October 2005 the veteran underwent a VA examination for 
his PTSD.  The examiner noted that the veteran's PTSD 
symptoms had interfered with his work and family life 
although he was able to work for most of his life.  However, 
the veteran lost both of his jobs because of his PTSD 
symptoms.  Since the veteran's retirement, the symptoms had 
been frequent, severe and chronic.  While the veteran was 
married and had 5 children, he found it very difficult to be 
close to his wife or children.  He stated that his 
irritability and high standards made the children not want to 
be in a relationship with him.  The veteran worked as a 
laborer and then worked in industry.  However he found it 
very difficult to concentrate and retain information and he 
often found himself having flashbacks.  Because of this, he 
eventually "walked off" the job as he was unable to work.  
He was unemployed for a period of time and then taught 
business at a high school level.  However, he continued to 
have grave difficulties with concentration, irritability and 
flashbacks.  He also "walked off" this job at age 62.  On 
examination, the veteran's thought process was generally 
within normal limits but he tended to minimize the extent of 
his trauma.  He described severe, persistent problems with 
concentration and encoding information since his 
participation in World War II.  He did not describe panic 
attacks but he stated that he had what sounded agoraphobia 
symptoms secondary to PTSD.  He had great difficulty being in 
crowds.  He presented with a depressed mood and described 
irritability and a quick temper.  He had a long history of 
problems with sleep and nightmares.  He also had psychomotor 
agitation.  The veteran had suffered with flashbacks which 
intruded considerably on his ability to remain in employment 
and succeed in his employment settings.  He had all of the 
symptoms of increased arousal including difficulty falling 
and staying asleep, irritability and outbursts of anger as 
well as severe hypervigilence and exaggerated startle.  The 
examiner noted that the veteran's symptoms were frequent and 
severe.  The diagnosis was severe, chronic PTSD.  A GAF score 
of 40 was reported.  

The examiner stated that the veteran had life long PTSD.  The 
examiner noted that it was a credit to the veteran's 
intelligence and perseverance to graduate from college and be 
gainfully employed as his PTSD symptoms interfered with his 
ability to function at work considerably which led to an 
early retirement.  The veteran's PTSD symptoms were also 
manifested with irritability and perfectionism toward his 
children and had severely damaged the quality of his 
relationships with his children.  The examiner stated that 
the veteran's PTSD caused nearly total social impairment and 
profound occupational impairment.  He had near continuous 
underlying depression/discouragement along with severe PTSD 
symptoms of re-experiencing, avoidance and arousal indicating 
significant interference with cognitive functioning, 
difficulty adapting to the work setting and difficulty 
establishing and maintaining effective relationships.  The 
examiner concluded that the veteran's PTSD directly impacted 
his social and occupational functional status.  The examiner 
stated that the veteran was currently unemployable.


Analysis

All of the recent opinions of mental health professionals are 
to the effect that the veteran would not be able to maintain 
gainful employment.  The most recent GAF score of 40 
envisions a person who is unable to keep a job.  DSM-IV.  
This evidence demonstrates total occupational impairment.

The record demonstrates that while the veteran was employed 
throughout his life, he lost both of his jobs because of his 
PTSD symptoms.  His PTSD symptoms interfered with his ability 
to function at work considerably which led to an early 
retirement.  The October 2005 VA examiner concluded that the 
veteran was unemployable as he had profound occupational 
impairment.

The October 2005 VA examiner also stated that the veteran's 
PTSD caused nearly total social impairment.  While the 
veteran was married and had 5 children, he found it very 
difficult to be close to his wife or children.  Additionally, 
the April 2004 VA examiner concluded that the veteran's 
social and interpersonal relationships were nonexistent.  

Given the total occupational impairment, and near total 
impairment in social relationships, the Board finds that the 
disability has most closely approximates the criteria for a 
100 percent rating since the effective date of service 
connection.  38 C.F.R. § 4.7 (2006).  

Resolving all doubt in favor of the veteran, a 100 percent 
rating is granted from the date of service connection.  
38 U.S.C.A. § 5107(b) (Wes 2002); 38 C.F.R. § 4.130, 
Diagnostic Code 9411. 


II.  Entitlement to a total rating due to individual 
unemployability (TDIU) based upon service-connected 
disabilities.

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service connected disabilities, provided that, 
if there is only one such disability, this disability shall 
be ratable at 60 percent or more, and that, if there are two 
or more disabilities, there shall be at least one disability 
ratable at 40 percent or more, and sufficient additional 
disability to bring the combined rating to 70 percent or 
more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2006).

A 100 percent schedular rating is a higher benefit than TDIU; 
thus, when a 100 percent rating has been granted, it is not 
permissible to consider entitlement to TDIU.  VAOPGCPREC 6-
99, 64 Fed. Reg. 52,375 (1999).  In light of the Board's 
decision set to grant a 100 percent rating for PTSD, the 
claim of entitlement to TDIU is now moot.  Accordingly, the 
veteran's claim for TDIU must be dismissed as a matter of 
law.  Sabonis v. Brown, 6 Vet App 426 (1994).


ORDER


Entitlement to a 100 percent disability evaluation for post 
traumatic stress disorder (PTSD) from the date of service 
connection is granted, subject to the applicable laws and 
regulations concerning the payment of monetary benefits.

The issue of entitlement to TDIU is dismissed as moot. 



____________________________________________
K. J. ALIBRANDO
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


